DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application KR 10-2020-0108004, filed with the Office on 08/13/2021. Accordingly, the earliest effective filing date recognized for the claimed invention was 08/26/2020.
Specification
The disclosure is objected to because of the following informalities:
In ¶ 0111, “Almost of light reflected” should be changed to – Almost all of light reflected – in order to put the specification in proper form.
In ¶ 0140 “specularly reflects almost of the light emitted” should be changed to – specularly reflects almost all of the light emitted – in order to put the specification in proper form.
In ¶ 0181, while describing Fig 8, it is unclear if Applicant is suggesting that light path 3 is reflecting from second light path control pattern at an angle that is less than the critical angle (similar to the embodiment shown in Fig 5 and described in ¶ 0121) or if the angle is at the critical angle or greater. If the angle is less then Fig 8 would be incorrect because light path 3 would escape resin 250. If the angle is at the critical angle or greater, clarification should be made in the specification. Amendments to at least one of the specification and drawings that clarify light path 3 in Fig 8 would not be considered new matter.    
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 4, “unit comprises,” should be changed to – unit comprises[[,]]: –  in order to put the claim in proper form.  
Appropriate correction is required.

Allowable Subject Matter
Claims 1 is objected to and claims 2-12 are objected to as being dependent upon objected base claim 1, but would be allowable if claim 1 were written in proper form.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, described below, fails to disclose, teaches, suggests, or render obvious the combined structure and functionality of among reflected light by the first light path control pattern, a ratio of specularly reflected light is smaller than a ratio of diffusely reflected light and among reflected light by the second light path control pattern, a ratio of specularly reflected light is greater than a ratio of diffusely reflected light as set forth in the claim.
The closest prior art was recognized as Jeong et al (US 20110051412 A1; “Jeong”). An analysis of the claim limitations as compared with the disclosure of Jeong is given below
Re Claim 1:
Jeong discloses display device (display device 1, shown in Figs 1-3, utilizing the embodiment shown in Fig 24, and described below), comprising: 
a display panel (display panel 100, Fig 2); and 
a backlight unit (backlight unit 200) supplying light to the display panel (due to the configuration shown in Fig 2), wherein the backlight unit (200) comprises, 
a plurality of light sources (light source 220, Fig 3 transposed with Fig 24) disposed on a substrate (substrate 210); 
a plurality of first light path control patterns (fifth area 264) located over the plurality of light sources (located over 220, Fig 3 transposed with Fig 24), corresponding to each of the plurality of light sources (Fig 3 transposed with Fig 24); 
a plurality of second light path control patterns (sixth area 265 and seventh area 266) located around each of the plurality of first light path control patterns (around each 264, Fig 3 transposed with Fig 24); and
a first reflective layer (reflective layer 240) disposed on at least a part of an area other than an area where the plurality of light sources are disposed on the substrate (Fig 3 transposed with Fig 24).
In the embodiment described above, Jeong does not explicitly disclose a second reflective layer disposed on a partial area on the first reflective layer.
In the embodiment of Fig 7, Jeong teaches a second reflective layer (protrusions) disposed on a partial area on the first reflective layer (shown in Fig 7).
Since Jeong suggest combined embodiments (¶ 0190), it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Jeong (Fig 24) by including the second reflective layer of Jeong (Fig 7) for the benefit of improved illuminance uniformization (¶ 0070).
Jeong does not disclose among reflected light by the first light path control pattern, a ratio of specularly reflected light is smaller than a ratio of diffusely reflected light and among reflected light by the second light path control pattern, a ratio of specularly reflected light is greater than a ratio of diffusely reflected light.
Further, outside of hindsight reasoning, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Jeong by substituting the claimed ratio limitation for the first light path control pattern and second light path control pattern of Jeong since no teaching reference was found to provide the claimed ration limitation.
Therefore, the claim is novel and non-obvious.
Re Claims 2-12:
The claims contain allowable subject matter due to their dependence on base claim 1.

Claims 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re Claim 13:
The closest prior art of record (Jeong) fails to disclose, teaches, suggests, or render obvious the combined structure and functionality of among a reflected light by the first part, a ratio of specularly reflected light is smaller than a ratio of diffusely reflected light and among reflected light by the second light path control pattern, a ratio of specularly reflected light is greater than a ratio of diffusely reflected light among reflected light by the second part, a ratio of specularly reflected light is greater than a ratio of diffusely reflected light as set forth in the claim. An analysis of the claimed limitation as compared with the disclosure of Jeong would be similar to the analysis of claim 1 above.
Re Claims 14-15:
The claims are allowed due to their dependence on base claim 13.
Re Claim 16:
The closest prior art of record (Jeong) fails to disclose, teaches, suggests, or render obvious the combined structure and functionality of a plurality of second holes corresponding to each of the plurality of light sources, and a size of each of the plurality of second holes is greater than a size of each of the plurality of first holes as set forth in the claim. An analysis of the claimed limitation as compared with the disclosure of Jeong would be similar to the analysis of claim 1 above.
Re Claims 17-19:
The claims are allowed due to their dependence on base claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, below, but not describe above is considered pertinent to applicant's disclosure.
Hsueh et al (US 20160076738 A1) discloses a display device comprising a plurality of light path control patterns and a plurality of reflective layers
Yasunaga et al (US 20190227221 A1) discloses a display device comprising a plurality of light path control patterns.

This application is in condition for allowance except for the following formal matters: 
Therefore, the claims, specifically claim 1, and specification must be placed in proper form.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875